Citation Nr: 0205078	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-04 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in February 1993, and his widow is 
the appellant in the instant case.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO rating that denied a claim for 
Dependency and Indemnity Compensation (DIC) which is claimed 
based on service connection for the cause of the veteran's 
death.  This is the only issue currently on appeal.

In July 2001, the RO also denied DIC under the provisions of 
38 U.S.C.A. § 1318, and denied eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance.  The Board 
notes, however, that the veteran's widow has never claimed 
such benefits, and thus such issues are not currently on 
appeal.


FINDINGS OF FACT

1.  The veteran apparently was a prisoner of war (POW) for a 
period of time during his World War II service, and although 
such status has not been verified by the service department, 
it will be assumed for the purpose of the present appeal that 
he was POW for at least 30 days.  However, he did not have 
localized edema during captivity and he did not have beriberi 
heart disease during his lifetime.

2.  The veteran died many years after service due to 
hypertensive cardiovascular disease and arteriosclerotic 
heart disease; conditions contributing to his death included 
related heart conditions and diabetes mellitus.  The 
hypertension, heart disease, and diabetes began many years 
after service and were not caused by any incident of service.  

3.  During his lifetime, the veteran was service-connected 
for a left knee disorder (rated 10 percent) and an anxiety 
reaction (rated 0 percent).  The established service-
connected conditions did not cause or substantially or 
materially contribute to his death.


CONCLUSIONS OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, and the criteria 
for DIC based on claimed service connection for the cause of 
death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army (Army Air 
Force) from October 1942 to November 1945, and he performed 
duties as an airplane gunner.  He received various 
decorations including the Purple Heart.  The RO has been 
unable to verify, through the service department, POW status 
and the exact dates of confinement as a POW, but for the 
present appeal it will be assumed that he was a POW for at 
least 30 days.  

Service medical records from January to March 1944 show 
hospital and convalescent care for "operational fatigue" and 
a left knee condition.  These medical records mention a 
history that the veteran had been a gunner on a B-24 aircraft 
which had been shot down and crash-landed in Italy, with 
several fatalities to fellow crewman; that the veteran had 
then been captured by the Italians (who were then enemies) 
and been a POW for 4 weeks; and that he thereafter escaped 
his captors and for 24 days worked his way back to Allied 
forces.  

Service medical records reflect no cardiovascular disorder or 
diabetes.  The cardiovascular system (including blood 
pressure of 122/78) and endocrine system were normal at the 
service separation examination in October 1945.  

There is no medical evidence of cardiovascular disease or 
diabetes for many years after service.

In an August 1969 claim for service connection, the veteran 
referred to a left knee condition, a head injury, and nervous 
problems; he did not mention cardiovascular problems or 
diabetes.  He noted he had been shot down over southern Italy 
on August 16, 1943, and had been thereafter treated for head 
and knee injuries at a POW camp in Italy.

At a VA psychiatric examination in October 1969, it was noted 
the veteran's history included having his plane shot down 
over Italy during World War II, being captured by the 
Italians and being held for 4 weeks, and then escaping and 
requiring 24 days to make it back to friendly forces.  The 
current psychiatric diagnosis was an anxiety reaction.  

At a VA physical examination in October 1969, arthritis of 
the left knee was diagnosed.  The cardiovasular and endocrine 
systems were reported as negative for abnormalities.  Blood 
pressure readings of 150/86 and 164/90 were reported.

In December 1969, the RO granted service connection for 
traumatic arthritis of the left knee (which it evaluated as 
10 percent disabling) and for anxiety reaction (which it 
evaluated as 0 percent disabling).  The RO, did not award 
service connection for a scalp wound, since it had not been 
found on the last examination.

Post-service treatment records show that the veteran had 
various cardiac problems that were first treated in the early 
1980s.  He began to be treated for mild hypertension in 1981.  
He had an acute myocardial infarction in 1984; other 
diagnoses during hospitalization at that time included 
coronary artery disease and essential hypertension; and there 
was a history of hypertension for the past 15 to 20 years.  
In 1986, he was found to have circulatory problems involving 
acute left calf deep venous thrombosis.  In 1988, the veteran 
suffered a transient ischemic attack, and subsequent studies 
showed an occluded carotid artery.  He suffered an acute 
inferior myocardial infarction in 1989.  He underwent 
coronary artery bypass graft surgery in 1990.  Ongoing 
medical records until his death in 1993 note treatment for 
cardiovascular disease and diabetes.

The veteran died in February 1993.  The death certificate 
lists the immediate cause of death as (a) hypertensive 
cardiovascular disease and (b) arteriosclerotic heart 
disease.  Listed on the certificate as other significant 
conditions are coronary artery disease with remote bypass 
graft, chronic cardiac arrhythmia, remote myocardial 
infarction, and diabetes mellitus type II.  

In March 1993, the veteran's widow first filed a claim 
seeking service connection for the cause of the veteran's 
death.  The RO denied the claim in March 1993.  She again 
filed a claim seeking service connection for the cause of the 
veteran's death in a letter dated in December 1998 which was 
received by the RO in January 1999.  In March 1999, the RO 
denied service connection for the cause of the veteran's 
death.  [The RO apparently determined that there was new and 
material evidence to reopen and readjudicate the claim, and 
the Board concurs with such approach.]  

In a March 1999 letter to the veteran's widow, Robert 
Blakeney, a former service colleague of the veteran, 
recounted their mutual experiences.  He descibed how their 
plane was shot down and crash landed on August 16, 1943; 
several fellow crewmen perished and the veteran was injured; 
they were then captured and imprisoned by the Italians; and 
they and other POWs eventually escaped and, after a number of 
stressful experiences, made it back to Allied lines.

The appellant's Congressional representative wrote in an 
April 2001 letter of accounts the appellant had provided 
regarding the veteran's war experiences, and his post-service 
problems including anxiety and alcohol abuse.

In written statements in 2001 and 2002, the appellant related 
that the veteran returned home from service a changed man.  
She indicated that he had started smoking and drinking after 
his return from service and that he had developed psychiatric 
problems and was abusive to family members.  She generally 
asserted that the veteran's wartime experiences led to his 
fatal heart conditon.  She submitted a photocopy of a wartime 
news article noting the veteran was missing in action as of 
August 16, 1943.  She submitted a photocopy of a POW medal 
which apparently had been issued to the veteran.  She also 
submitted a portion of a book on escapes by Americans who 
were POWs.  A segment of the book describes how the veteran 
and Robert Blakeney and others had their plane shot down and 
were captured by the Italians on August 16, 1943; sometime 
after the Italian government capitulated on September 8, 
1943, they were able to escape their captors; and it took 
several weeks to return to Allied forces.

II.  Legal analysis

The appellant is seeking DIC based on claimed service 
connection for the cause of the veteran's death.  

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, the RO has informed the appellant of the evidence 
necessary to substantiate her claim.  Pertinent medical and 
other records that have been obtained to the extent possible.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001), Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., hypertension, organic heart disease, 
arteriosclerosis, diabetes mellitus) which are manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who was a POW for 30 days or more, 
service connection will also be presumed of certain diseases 
which are manifest to a compensable degree at any time after 
service.  One such condition is beriberi heart disease.  For 
purposes of this provision, the term "beriberi heart disease" 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that by all accounts the veteran had 
harrowing experiences during his World War II service, 
including his plane being shot down, a period as a POW, and 
escape from his captors.  (As noted the Board will assume for 
the present appeal that the period of POW captivity was for 
at least 30 days, although this has not been verified by the 
service department.)  The appellant argues that such 
stressful service experiences generally led to the heart 
disorder which was the primary cause of his death years after 
service.  The Board acknowledges that no doubt the veteran's 
wartime experiences had a general impact on his life, yet 
more substantial medical proof is required to link the cause 
of his death to service.  Notwithstanding admiration for the 
veteran's service, and sympathy for his widow, the Board must 
adhere to the law and regulations on the subject of service 
connection for the cause of death.

The medical evidence shows the primary cause of death, many 
years after service, was hypertensive cardiovascular disease 
and arteriosclerotic heart disease; a contributory cause of 
death was diabetes mellitus.  There is not evidence of 
hypertension, heart disease, or diabetes within the year 
after service as required for a presumption of service 
connection.  With regard to the special presumption for 
former POWs, there is no evidence that the veteran had 
localized edema during his captivity (which would make his 
ischemic heart disease equivalent to beriberi heart disease 
under the regulation), nor is there any evidence that he ever 
had beriberi heart disease; thus his heart condition may not 
be considered service-connected under the POW rules.  

As a layman, the appellant lacks competence to give an 
opinion on diagnosis or cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent 
medical evidence demonstrates that the primary and 
contributory causes of the veteran's death, cardiovascular 
disease and diabetes, began years after service, and there is 
no medical evidence to link them to his service.  During his 
lifetime, service connection was established for a left knee 
condition (rated 10 percent) an anxiety reaction (rated 0 
percent).  None of the medical evidence suggests that these 
established service-connected conditions caused or 
substantially or materially contributed to his death.

The weight of the credible evidence establishes that the 
primary and contributory causes of the veteran's death were 
non-service-connected.  Thus service connection for the cause 
of death may not be granted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

